NO.   PD-0990-15

MICHAEL FITZGERALD REESE.                               IN THE      COURT OF
                         PETITIONER                     CRIMINAL APPEALS,
                                                        AUSTIN,         TEXAS
VS.

THE STATE OF TEXAS,
                   RESPONDENT

                     MOTION TO SUSPEND RULE 9.3(B)
                  OF TEXAS RULES OF APPELLATE PROCEDURE

TO THE HONORABLE JUDGES              OF SAID COURT:

COMES NOW.       PETITIONER,     UNDERSIGNED,     PRO SE,    AND MOVES THIS COURT
TO GRANT SAID MOTION. REQUIRING MULTIPLE COPIES OF THE ACCOMPANY
ING PETITION FOR DISCRETIONARY REVIEW.                IN SUPPORT,         PETITIONER
SHOWS THE FOLLOWING:

 PETITIONER IS CURRENTLY INCARCERATED AND UNABLE TO OBTAIN TRUE
AND CORRECT COPIES OF THE ORIGINAL DOCUMENTS.

WHEREFORE. PREMISES PETITIONER PRAYS THIS COURT GRANTS SAID
MOTION AND ALLOWS THE ORIGINALS AND ORDERS THE CLERK TO MAKE
THE REQUIRED COPIES AND FORWARDS TO ALL PARTIES.

                                            RESPECTFULLY SUBMITTED,

                                            MICHAEL FITZGERALD REESE
                                            #1883306
                                            1391.FF03328- BETO UNIT
                                                      COLONY, TEXAS 75880

                                                      :r.   PRO    SE

                                            DATE: OCTOBER 1, 2015

                 FILED IN
        .r OF CRIMINAL APPEALS

             '    ! j j 29-3

        , „„i acosta, Cierk

                                                             RECEIVED IN
                                                       COURT OF CRIMINAL APPEALS
                                                                  OCT 05 2015

                                                             Aj3©iA€Q5ias0lerk